DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 7 and 17, the limitation “wherein the first adhesive layer comprises a residue free adhesive” renders the claims vague and indefinite. It is unclear what Applicant considers to be “residue free adhesives” or what is encompassed by this phrase. For the purposes of examination, the claim has been interpreted as if any adhesive satisfies the claim, absent evidence to the contrary.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 11-17 and 19 of copending Application No. 16/879,031 (hereinafter “’031”) in view of Brennan (U.S. 2014/0226318). 
Regarding Applicant’s claims 1 and 11, ‘031 claims a door knob cover (handle sleeve, claim 1 and 11) comprising a substrate, a first adhesive layer coupled to the substrate, a carrier support material coupled to the first adhesive layer, and a surface coating coupled to the carrier support material (claims 1 and 11).  The surface coating comprising a bioactive material to inactivate or kill bioorganisms that contact the surface coating. (Claim 1).  Alternatively, the carrier support material comprising embedded bioactive material to inactivate or kill bioorganisms that contact the door knob cover (claim 11).
‘031 fails to claim that the substrate is sized and arranged to stretch and fit around a door knob and held in place through a friction fit, and the door knob cover is configured to stretch and fit around a circumference of a door knob and rotate the door knob when the door knob cover is rotated by an end user.
Brennan teaches a device that comprises an elastomeric cover which fits over an existing door handle, i.e. knob (para. [0004]). The cover is sized and arranged to stretch and fit around a door knob and grips the knob with a friction fit (para. [0052]). The door knob cover is configured to stretch and fit around a circumference of a door knob and rotate the door knob when the door knob cover is rotated by an end user (para. [0002], [0004] and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an elastomeric material as the substrate in ‘031 as taught by Brennan in order to secure the door knob cover of ‘031 to a door knob with a friction fit.  One of ordinary skill in the art would have been motivated to use a friction fit so that that cover would stay in place while in use.  Additionally, elastomeric material would allow the user to remove the cover and reuse it later.
Regarding Applicant’s claims 2 and 12, ‘031 claims the bioactive material comprises at least one of silver, copper, and zinc (claims 2 and 12).
Regarding Applicant’s claims 3 and 13, ‘031 claims the carrier support material comprises a polyurethane (claims 3 and 13).
Regarding Applicant’s claims 4 and 14, ‘031 claims wherein the bioactive material is a photocatalyst comprising titanium (claim 1 of ‘031), and wherein the photocatalyst bioactive material comprises at least one additional transition metal (claims 4 and 14).
Regarding Applicant’s claims 5 and 15, ‘031 claims wherein a second bioactive material is embedded in the polyurethane of the carrier support material (claims 5 and 15).
Regarding Applicant’s claims 6 and 16, ‘031 claims wherein the bioactive material and the second bioactive material comprise different transition metals (claims 6 and 16).
Regarding Applicant’s claims 7 and 17, ‘031 claims wherein the first adhesive layer comprises a residue free adhesive (claims 7 and 17).
Regarding Applicant’s claims 8 and 18, ‘031 claims wherein the substrate is configured as a sleeve with the adhesive layer and the carrier support material present on an outer surface of the sleeve (claims 1 and 11, where the structure recited by the recitation added to claims 1 and 11 in the 9/30/2022 claim set “configured to slide over a handle and frictionally engage the handle to hold the handle sleeve to the handle using friction” corresponds to the structure of a sleeve).
Regarding Applicant’s claims 9 and 19, ‘031 claims the doorknob cover is optically transparent (claims 9 and 19).
Regarding Applicant’s claims 10 and 20, Brennan teaches that silicone is a suitable material for the stretchable, elastomeric cover in addition to other elastomeric polymers (paragraph 0032). Since Brennan establishes that silicone is a suitable elastomeric (therefore, stretchable) material for a stretchable door knob cover, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used silicone as the material of the stretchable substrate of the cover taught by ‘031 and Brennan.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/879,014 (hereinafter “’014”) in view of Brennan (U.S. 2014/0226318). 
Regarding Applicant’s claim 1, ‘014 claims a door knob cover (handle cover, claim 1 and 11) comprising a substrate, a first adhesive layer coupled to the substrate, a carrier support material coupled to the first adhesive layer, and a surface coating coupled to the carrier support material (claims 1 and 11).  The surface coating comprising a bioactive material to inactivate or kill bioorganisms that contact the surface coating. (Claim 1).  
‘014 fails to claim that the substrate is sized and arranged to stretch and fit around a door knob and held in place through a friction fit, and the door knob cover is configured to stretch and fit around a circumference of a door knob and rotate the door knob when the door knob cover is rotated by an end user.
Brennan teaches a device that comprises an elastomeric cover which fits over an existing door handle, i.e. knob (para. [0004]). The cover is sized and arranged to stretch and fit around a door knob and grips the knob with a friction fit (para. [0052]). The door knob cover is configured to stretch and fit around a circumference of a door knob and rotate the door knob when the door knob cover is rotated by an end user (para. [0002], [0004] and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an elastomeric material as the substrate in ‘014 as taught by Brennan in order to secure the door knob cover of ‘014 to a door knob in part through an elastomeric fit.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an elastomeric material as the substrate in ‘014 as taught by Brennan, and to have removed the first adhesive layer of ‘014 and the release liner of ‘014 in order to form a door knob cover that is secured to the door knob cover of ‘014 to a door knob through an elastomeric friction fit. One of ordinary skill in the art would have been motivated to use a friction fit so that that cover would stay in place while in use.  Additionally, elastomeric material would allow the user to remove the cover and reuse it later.

Regarding Applicant’s claim 2, ‘014 claims the bioactive material comprises at least one of silver, copper, and zinc (claim 2).
Regarding Applicant’s claim 3, ‘014 claims the carrier support material comprises a polyurethane (claim 3).
Regarding Applicant’s claim 4, ‘014 claims wherein the bioactive material is a photocatalyst comprising titanium, and wherein the photocatalyst bioactive material comprises at least one additional transition metal (claim 4).
Regarding Applicant’s claim 5, ‘014 claims wherein a second bioactive material is embedded in the polyurethane of the carrier support material (claim 5).
Regarding Applicant’s claim 6, ‘014 claims wherein the bioactive material and the second bioactive material comprise different transition metals (claim 6).
Regarding Applicant’s claim 7, ‘014 claims wherein the first adhesive layer comprises a residue free adhesive (claim 7).
Regarding Applicant’s claim 8, ‘014 claims wherein the substrate is formed into a circular shape, the structure of which corresponds to that of a sleeve (claim 8).
Regarding Applicant’s claim 9, ‘014 claims the doorknob cover is optically transparent (claim 9).
Regarding Applicant’s claim 10, Brennan teaches that silicone is a suitable material for the stretchable, elastomeric cover in addition to other elastomeric polymers (paragraph 0032). Since Brennan establishes that silicone is a suitable elastomeric (therefore, stretchable) material for a stretchable door knob cover, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used silicone as the material of the stretchable substrate of the cover taught by ‘014 and Brennan.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blucher (U.S. 2012/0261054) in view of Brennan (U.S. 2014/0226318) and in further view of Gibbins et al. (U.S. 2010/0190004).
Regarding Applicant’s claim 1, Blucher discloses a door knob cover (para. [0007]) comprising an adhesive attachment means (ref. #15, figure 14, para. [0015]), a carrier support material (support layer, ref. #9, figure 14), and a surface coating coupled to the carrier support material (active layer, ref. #14, figure 14).  The surface coating comprising a bioactive material to inactivate or kill bioorganisms that contact the surface coating (para. [0002]).  The covering is flexible in order to adapt to the external form of the object it is covering (para. [0008]-[0009]) and is elastically stretchable (para. [0016]).
Blucher fails to disclose a substrate that is sized and arranged to stretch and fit around a door knob and held in place through a friction fit, and the door knob cover is configured to stretch and fit around a circumference of a door knob and rotate the door knob when the door knob cover is rotated by an end user. 
Brennan teaches a device that comprises an elastomeric cover which fits over an existing door handle, i.e. knob (para. [0004]). The cover is sized and arranged to stretch and fit around a door knob and grips the knob with a friction fit (para. [0052]). The door knob cover is configured to stretch and fit around a circumference of a door knob and rotate the door knob when the door knob cover is rotated by an end user (para. [0002], [0004] and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an elastomeric material to replace the adhesive attachment means in Blucher as taught by Brennan in order to secure the door knob cover to a door knob with a friction fit.  One of ordinary skill in the art would have been motivated to use a friction fit in order to keep the cover in place while in use.  Additionally, the elastomeric material would allow the user to remove the cover and reuse it later.
The combination of Blucher and Brennan fail to disclose a first adhesive layer between the substrate and the carrier support material.
Gibbins discloses an antimicrobial laminate (title) which is applied to cover door knobs (para. [0063]). The antimicrobial laminate comprises multiple layer and each layer being secured to the next layer by and adhesive (figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use and adhesive to bond the substrate to the carrier support material of the combination of Blucher and Brennan since it is a known in the art to secure layers together with adhesive. One of ordinary skill in the art would have been motivated to use an adhesive to secure the layers together to prevent delamination of the layered door knob cover.  

Regarding Applicant’s claim 2, Blucher discloses the bioactive material comprises silver and/or copper (para. [0018] and claim 14, which recites that the metal comprises at least one of copper and silver), so the door knob cover that results from the proposed combination of Blucher, Brennan and Gibbins discussed above in regard to claim 1 comprises at least one of copper and silver.

Regarding Applicant’s claim 3, Blucher, Brennan and Gibbins teach the door knob cover as discussed above in regard to claims 2 and 1. The carrier support material of Blucher comprises a polyurethane (para. [0011]) so the door knob cover that results from the proposed combination of Blucher, Brennan and Gibbins discussed above in regard to claims 2 and 1 has a carrier support material that comprises a polyurethane.

In regard to claim 5, Blucher, Brennan and Gibbins teach the door knob cover as discussed above in regard to claims 3, 2 and 1. Gibbins teach that a bioactive material may be included in multiple layers of the laminate (Paragraphs 0023, 0026, 0058), and that a bioactive material may be embedded in a polyurethane layer of the laminate (Paragraph 0068). Since Gibbins establish that it is known to include bioactive materials in multiple layers of a multilayer door knob cover, including in a polyurethane layer, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have embedded a bioactive material in the polyurethane of the carrier support material of the door knob cover taught by Blucher, Brennan and Gibbins.

In regard to claim 6, Blucher, Brennan and Gibbins teach the door knob cover as discussed above in regard to claims 5, 3, 2 and 1. Blucher discloses that the bioactive material of the active layer 14 may comprise two transition metals (paragraph 0018 and claim 15, silver and copper are both transition metals). Gibbins also disclose both silver and copper as suitable antimicrobial agents for the laminate of Gibbins (paragraph 0026). Since Gibbins establish that antimicrobial agents may be used in multiple layers, and both Blucher and Gibbins disclose silver and copper as suitable antimicrobial agents, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used one of silver or copper in the antimicrobial coating of the door knob cover taught by Blucher, Brennan and Gibbins, and to have used the other of silver and copper in the polyurethane carrier support layer discussed above in regard to claim 5.

Regarding Applicant’s claim 7, as stated above, “For the purposes of examination, the claim has been interpreted as if any adhesive satisfies the claim, absent evidence to the contrary.”. The adhesive layer of Gibbons (which is proposed to be added to the laminate taught by Blucher and Brennan as discussed above in regard to claim 1) therefore is of a residue free adhesive. Examiner further notes paragraph 0038 states that any type of adhesive may be used, so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used any known adhesive, including any known residue free adhesive adhesive as the adhesive of the adhesive layer of the door knob cover taught by Blucher, Brennan and Gibbins.

Regarding Applicant’s claim 8, while they are not explicitly described as such in either Blucher and Brennan, the structure of the covers of both Blucher and Brennan correspond to the structure of that of a sleeve because both covers are placed around the door knob by inserting the opening of the cover/sleeve and then moving the cover/sleeve down along the door knob to cover the entire door knob (the cover thus “sleeving” the door knob) (Fig. 1 of both Blucher and Brennan, and para. [0052] of Brennan). Therefore, the structure of the door knob cover taught by Blucher, Brennan and Gibbins corresponds to that of a sleeve. The first adhesive layer and the carrier support material layer are present on the outer surface (side) of the substrate of the sleeve, where the antimicrobial layer is present as the outermost layer.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Blucher (U.S. 2012/0261054) in view of Gibbins et al. (U.S. 2010/0190004) and in further view of Brennan (U.S. 2014/0226318), and in further view of Yamashita et al. (US 2020/0070481).
Blucher, Brennan and Gibbins teach the door knob cover as discussed above in regard to claim 1.
Blucher discloses the bioactive material comprises silver and/or copper (para. [0018] and claim 14, which recites that the metal comprises at least one of copper and silver), so Blucher discloses that the bioactive material of the active layer 14 may comprise two transition metals (silver and copper are both transition metals), so the active layer of the door knob cover that results from the proposed combination of Blucher, Brennan and Gibbins discussed above in regard to claim 1 may include the two transition metals silver and copper.

	Blucher, Brennan and Gibbins do not disclose that the bioactive material comprises a photocatalyst comprising titanium.
	
	Yamashita teaches a surface protective resin containing photocatalyst particles (Abstract), including titanium compounds such as titanium dioxide, in order to provide resistance to microorganisms, deodorization properties, and antifouling properties ([0031], [0033], [0038]). The photocatalyst particles are used as surface protective members for articles that are supposed to stay clean ([0144]) including door handles ([0146)).

	Blucher, Brennan, Gibbins and Yamashita are analogous inventions in the field of surface protection covers.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use titanium photocatalyst particles as taught by Yamashita in the surface active layer of the door knob cover taught by Blucher, Brennan and Gibbins in order to provide a surface coating having resistance to microorganisms, deodorization properties, and antifouling properties (Yamashita, [0031], [0033], [0038]).

Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blucher (U.S. 2012/0261054) in view of Brennan (U.S. 2014/0226318) and in further view of Gibbins et al. (U.S. 2010/0190004), and in further view of Ylitalo et al. (U.S. 2009/0130157).
In regard to claim 9, Blucher, Brennan and Gibbins teach the door knob cover as discussed above in regard to claims 5, 3, 2 and 1.
Brennan shows the door knob cover as being transparent (Fig. 1), but neither of Blucher and Gibbins, which include at least one layer having an antimicrobial agent, explicitly teach that the door knob cover is transparent.
Ylitalo, however, discloses a door knob cover for reducing microbial contamination on a surface (para.[0008] and [0009]) comprising a carrier support material (anti-microbial hardcoat layer, ref. #14, para [0008]), a substrate (core layer, ref. #16, para.[0008]) and an adhesive for adhering the cover to a surface cover (para.[0008]).  Ylitalo teaches that the carrier support material comprises embedded bioactive material to inactivate or kill bioorganisms that contact the surface coating (antimicrobial agents dispersed in a matrix, para [0017]). The cover can be applied to flat, curved and irregular shaped surfaces (para. [0009]). Ylitalo teaches that the multilayer film is transparent in order to allow the item that the multilayer film covers to be seen (to not detract from the visual and topographic characteristics of the surface that is covered, [0014]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover taught by Blucher, Brennan and Gibbins to be transparent as taught by Ylitalo in order to allow the item that the multilayer film covers to be seen (to not detract from the visual and topographic characteristics of the surface that is covered, [0014]).

	Blucher, Brennan, Gibbins and Ylitalo are analogous inventions in the field of surface protection covers.

In regard to claim 10, Blucher, Brennan, Gibbins and Ylitalo teach the door knob cover as discussed above. Blucher, Gibbins and Ylitalo do not explicitly teach silicone as the material of the substrate of any of the covers of the respective references. Brennan teaches that silicone is a suitable material for the stretchable, elastomeric cover (paragraph 0032). Since Brennan establishes that silicone is a suitable elastomeric (therefore, stretchable) material for a stretchable door knob cover, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used silicone as the material of the stretchable substrate of the cover taught by Blucher, Brennan, Gibbins and Ylitalo.

Claims 11-13 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ylitalo et al. (U.S. 2009/0130157) in view of Brennan (U.S. 2014/0226318), and in further view of Gibbins et al. (U.S. 2010/0190004).
Regarding Applicant’s claim 11, Ylitalo discloses a door knob cover (para.[0008] and [0009]) comprising a carrier support material (anti-microbial hardcoat layer, ref. #14, para [0008]), a substrate (core layer, ref. #16, para.[0008]) and an adhesive for adhering the cover to a surface cover (para.[0008]).  The carrier support material comprises embedded bioactive material to inactivate or kill bioorganisms that contact the surface coating (antimicrobial agents dispersed in a matrix, para [0017]). The cover can be applied to flat, curved and irregular shaped surfaces (para. [0009]). 
Ylitalo fails to disclose that the substrate is sized and arranged to stretch and fit around a door knob and held in place through a friction fit, and the door knob cover is configured to stretch and fit around a circumference of a door knob and rotate the door knob when the door knob cover is rotated by an end user.  
Brennan teaches a device that comprises an elastomeric cover which fits over an existing door handle, i.e. knob (para. [0004]). The cover is sized and arranged to stretch and fit around a door knob and grips the knob with a friction fit (para. [0052]). The door knob cover is configured to stretch and fit around a circumference of a door knob and rotate the door knob when the door knob cover is rotated by an end user (para. [0002], [0004] and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an elastomeric material to replace the substrate/adhesive attachment means in Ylitalo as taught by Brennan in order to secure the door knob cover of Ylitalo to a door knob with a friction fit.  One of ordinary skill in the art would have been motivated to use a friction fit in order to keep the cover in place while in use.  Additionally, the elastomeric material would allow the user to remove the cover and reuse it later.
The combination of Ylitalo and Brennan fail to disclose a first adhesive layer between the substrate and the carrier support material.
Gibbins discloses an antimicrobial laminate (title) which is applied to cover door knobs (para. [0063]). The antimicrobial laminate comprises multiple layers with each layer being secured to the next layer by and adhesive (figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive to bond the substrate to the carrier support material of the combination of Ylitalo and Brennan since it is a known in the art to secure layers together with adhesive. One of ordinary skill in the art would have been motivated to use an adhesive to secure the layers together to prevent delamination of the layered door knob cover.  

Regarding Applicant’s claim 12, Ylitalo discloses the bioactive material comprises at least one of silver, copper, and zinc (para. [0029]).

Regarding Applicant’s claim 13, Ylitalo discloses the carrier support material comprises a polyurethane (para. [0017], [0020] and [0022]).

Regarding Applicant’s claim 15, Ylitalo discloses wherein a second bioactive material is embedded in the polyurethane of the carrier support material (antimicrobial agent(s), para. [0017], and “combinations thereof”, para. [0029]).

Regarding Applicant’s claim 16, Ylitalo discloses wherein the bioactive material and the second bioactive material comprise different transition metals (para. [0017], [0029]); for example, in the instance where two or more metals are selected as the antimicrobial agent, and the two or more metals that are selected are transition metals such as copper and silver, the requirement of claim 16 is met, and it would have been obvious to one of ordinary skill in the art to have selected two transition metals from the list of metals disclosed by Ylitalo, since such metals are disclosed as suitable metals for the purpose of Ylitalo.

Regarding Applicant’s claim 17, as stated above, “For the purposes of examination, the claim has been interpreted as if any adhesive satisfies the claim, absent evidence to the contrary.”. The adhesive layer of Gibbons (which is proposed to be added to the laminate taught by Ylitalo and Brennan as discussed above in regard to claim 11) therefore is of a residue free adhesive. Examiner further notes paragraph 0038 states that any type of adhesive may be used, so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used any known adhesive, including any known residue free adhesive adhesive as the adhesive of the adhesive layer of the door knob cover taught by Ylitalo, Brennan and Gibbins.

Regarding claim 18, Ylitalo, Brennan and Gibbins teach the door knob cover as discussed above in regard to claim 11. While it is not explicitly described as such in Brennan, the structure of the cover of Brennan corresponds to the structure of that of a sleeve because the cover is placed around the door knob by inserting the opening of the cover/sleeve and then moving the cover/sleeve down along the door knob to cover the entire door knob (the cover thus “sleeving” the door knob) (Fig. 1 and para. [0052] of Brennan). Therefore, the structure of the door knob cover taught by the proposed combination of Ylitalo, Brennan and Gibbins as discussed above corresponds to that of a sleeve. The first adhesive layer and the carrier support material layer are present on the outer surface (side) of the substrate of the sleeve, where the antimicrobial layer is present as the outermost layer.

Regarding claim 19, Ylitalo, Brennan and Gibbins teach the door knob cover as discussed above in regard to claims 18 and 11. Ylitalo teaches that the multilayer film is transparent in order to allow the item that the multilayer film covers to be seen (to not detract from the visual and topographic characteristics of the surface that is covered, [0014]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the cover taught by Ylitalo, Brennan and Gibbins to be transparent as taught by Ylitalo in order to allow the item that the multilayer film covers to be seen (to not detract from the visual and topographic characteristics of the surface that is covered, [0014]).

In regard to claim 20, Ylitalo, Brennan, and Gibbins teach the door knob cover as discussed above. Ylitalo and Gibbins do not explicitly teach silicone as the material of the substrate of any of the covers of the respective references.
Brennan teaches that silicone is a suitable material for the stretchable, elastomeric cover (paragraph 0032). Since Brennan establishes that silicone is a suitable elastomeric (therefore, stretchable) material for a stretchable door knob cover, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used silicone as the material of the stretchable substrate of the cover taught by Ylitalo, Brennan and Gibbins.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ylitalo et al. (U.S. 2009/0130157) in view of Brennan (U.S. 2014/0226318) and in further view of Gibbins et al. (U.S. 2010/0190004), and in further view of Yamashita et al. (US 2020/0070481).
Ylitalo, Brennan and Gibbins teach the door knob cover as discussed above in regard to claim 11.
Ylitalo discloses the bioactive material comprises zinc, silver and/or copper (para. [0029]), so Ylitalo discloses that the bioactive material of the active layer 14 may comprise two transition metals (silver and copper are both transition metals), so the active layer of the door knob cover that results from the proposed combination of Ylitalo, Brennan and Gibbins discussed above in regard to claim 11 may include the two transition metals silver and copper. 

	Ylitalo, Brennan and Gibbins do not disclose that the bioactive material comprises a photocatalyst comprising titanium.
	
	Yamashita teaches a surface protective resin containing photocatalyst particles (Abstract), including titanium compounds such as titanium dioxide, in order to provide resistance to microorganisms, deodorization properties, and antifouling properties ([0031], [0033], [0038]). The photocatalyst particles are used as surface protective members for articles that are supposed to stay clean ([0144]) including door handles ([0146)).

	Ylitalo, Brennan, Gibbins and Yamashita are analogous inventions in the field of surface protection covers.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use titanium photocatalyst particles as taught by Yamashita in the surface active layer of the door knob cover taught by Ylitalo, Brennan and Gibbins in order to provide a surface coating having resistance to microorganisms, deodorization properties, and antifouling properties (Yamashita, [0031], [0033], [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788